El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
En esta ocasión debemos interpretar el alcance del Art. 34(c) de la Ley de Condominios, Ley Núm. 103-2003 (31 L.P.R.A. sec. 1293f(c)). Nos corresponde resolver si el tér-mino de prescripción de dos años estatuido allí aplica para *490impugnar actos aprobados sin seguir el requisito de apro-bación por unanimidad de los condominos, como requiere la ley. Analizaremos específicamente si la impugnación del acuerdo suscrito entre el Presidente del Condominio Pon-ciana y Crown Castle International Corp. of PR (Crown Castle) había prescrito cuando el recurrido lo cuestionó. Evaluada la controversia, resolvemos en la afirmativa.
I
El Condominio Ponciana es un edificio de naturaleza mixta, ya que se compone de apartamentos comerciales y residenciales. Los hechos que dan origen a esta controver-sia surgen luego de que el 19 de marzo de 1999, el Sr. Angel M. Llavona Folguera, Presidente de la Junta de Directores del Condominio Ponciana, suscribió un contrato de arrendamiento con la compañía Crown Castle para la cons-trucción, mantenimiento y operación de instalaciones de telecomunicaciones en la azotea del Condominio Ponciana por veinticinco años, prorrogable a veinticinco años adicionales. El contrato suscrito le daba el uso exclusivo e ilimitado de la azotea por un canon mensual de $700, con un aumento anual de tres por ciento. Según surge del ex-pediente, el señor Llavona Folguera no consultó al Consejo de Titulares para otorgar ese contrato. También, para la misma fecha, arrendó a Crown Castle un apartamento de su propiedad para que colocara un equipo de comunicación desde el que operaría el equipo instalado en la azotea.
El recurrido, Sr. Miguel A. Pereira Suárez, es titular del Penthouse 12-A del Condominio Ponciana. Alega que ex-presó en varias ocasiones, formal e informalmente, su des-contento con la instalación del equipo en la azotea del edi-ficio tan pronto se enteró de ello. Sin embargo, no obra en el expediente documento alguno que acredite que el recu-rrido haya manifestado su inconformidad con el equipo instalado. Incluso, no se acompañó copia del libro de actas *491del condominio en el que se detallan los pormenores de las supuestas reuniones celebradas entre la Junta de Directo-res y el Consejo de Titulares.
Surge del alegato de réplica del señor Pereira Suárez ante este Tribunal que, presuntamente, el 3 de enero de 2003 presentó una primera querella ante el Departamento de Asuntos del Consumidor (DACo) (número 600004623) sobre impugnación de los actos de la Junta de Directores del Condominio Ponciana. Sin embargo, aparentemente, el 30 de junio de 2004 DACo ordenó el cierre de archivo sin perjuicio de la querella por falta de trámite. Posterior-mente, DACo rechazó una moción de reconsideración por presentarse fuera del término dispuesto. Incluso, en su ale-gato de réplica, el señor Pereira Suárez admite que “esta información no surge de las determinaciones de hechos de DACO, pero íue un hecho discutido por la Junta de Direc-tores del Condominio Ponciana ante el Tribunal de Apela-ciones, según lo menciona la propia parte Interventora-Peticionaria, página 13, nota 2 de la Petición de Certiorari”. (Énfasis suplido.) Alegato de réplica, pág. 9. Ciertamente, en su petición de certiorari, la peticionaria Crown Castle discutió este hecho, pero lo rechazó en la nota al calce número dos de su alegato. Específicamente, en la mencionada nota Crown Castle aduce que
[e]n un escrito presentado por la parte querellada Junta de Directores del Condominio Ponciana, ante el TA, se indica que Pereira había presentado trna querella ante DACO el 3 de enero de 2003. Hasta ese momento Crown Castle no tenía co-nocimiento de la misma, ya que nunca se hizo alusión a ella en todo el curso de los procedimientos en que Crown Castle ha participado, y no forma parte del r[é\cord del caso”. (Énfasis suplido.) Petición de certiorari, pág. 13 esc. 2.
No hay nada en el apéndice ni en el legajo acerca de esa querella.
Pasados seis años de la celebración del contrato, el 2 de septiembre de 2005, el recurrido presentó la querella que nos ocupa ante DACo. En síntesis, solicitó que se ordenara *492a la Junta de Directores la resolución y cancelación del contrato de arrendamiento; que Crown Castle removiera a su costo las antenas instaladas en la azotea del edificio; que desalojara el cuarto de máquinas de control que le arrendó al señor Llavona Folguera; que devolviera a su estado original el área de la azotea; que se ordenara a la Junta de Directores y al Administrador aplicar, conforme al porcentaje de participación en los elementos comunes y las derramas que se establezcan, el canon mensual corres-pondiente a Crown Castle; y que le ordenara el pago de honorarios de abogado.
Crown Castle presentó una moción de desestimación y solicitud de intervención. En ésta solicitó la desestimación de la querella en su contra por falta de jurisdicción. Espe-cificó que no recibió notificación de la querella hasta fe-brero de 2007. Sin embargo, requirió que se le permitiera participar en los procedimientos como interventor, ya que tenía un interés propietario creado como resultado de los contratos en los que Pereira Suárez solicitaba la resolución y en la propiedad que se quería remover del Condominio Ponciana. Asimismo, argüyó que la acción de impugnación presentada por el recurrido estaba prescrita toda vez que la querella se presentó seis años después de celebrado el contrato e instalado el equipo, y pasados tres años de la alegada reunión del Consejo de Titulares en la que se or-denó a la Junta de Directores cancelar el contrato en cuestión.
Luego de que el DACo celebró una vista administrativa, las partes presentaron sus correspondientes memorandos de derecho. A la vista comparecieron la parte querellante (señor Pereira Suárez), la parte querellada (Junta de Directores del Condominio Ponciana) y Crown Castle (parte interventora), todos acompañados de sus respectivos repre-sentantes legales.
El 1 de noviembre de 2007, el DACo emitió una resolución. En sus determinaciones de hecho, el DACo *493tomó como ciertas las alegaciones contenidas en las actas de las distintas asambleas de titulares que se llevaron a cabo luego de la celebración del contrato. De estas actas surgía que la primera asamblea de titulares se celebró el 24 de abril de 2001; es decir, dos años y un mes después de la otorgación del contrato en controversia. Posteriormente, el 27 de noviembre de 2001, se llevó a cabo una segunda asamblea extraordinaria del Consejo de Titulares. Allí, se discutieron los pormenores del proceso de instalación de las antenas y se cuestionó la forma en que se llevó a cabo la contratación. Además, se discutió que el contrato suscrito nunca contó con la aprobación del Consejo de Titulares y que el señor Llavona Folguera actuó en atención a sus in-tereses personales, pues le había arrendado un aparta-mento de su propiedad a Crown Castle en el mismo edificio por $1,300 mensuales.
Durante esa reunión, aparentemente también se llevó a cabo una votación para auscultar si el Consejo de Titulares deseaba que se quedaran las antenas en la azotea. Se de-cidió, mediante votación de quince a favor y cinco en contra, que se mantuvieran las antenas en la azotea. Sin embargo, existe conflicto en cuanto a la veracidad de este acuerdo. El recurrido Pereira Suárez alega que en la re-unión no se consiguieron los votos para que se mantuvie-ran las antenas. De las determinaciones de hecho de la resolución también se deduce que en diciembre de 2001 se celebró otra reunión en la que aparentemente la Presi-denta de la Junta de Directores del Condominio Ponciana señaló que se acataría la decisión del Consejo de Titulares de solicitar a Crown Castle la remoción de las antenas. Sin embargo, Crown Castle se opuso debido a los gastos inver-tidos en su instalación. Por último, surge de la resolución que en el 2002 hubo otra asamblea para discutir la posibi-lidad de aumentar el canon que pagaba Crown Castle por mantener el equipo de telecomunicaciones en la azotea del edificio.
*494Según la prueba presentada, el DACo declaró nulo el contrato suscrito entre el señor Llavona Folgera y Crown Castle. Ordenó para discutir y decidir, por unanimidad, si se ratificaba o no el contrato otorgado y la posibilidad de imponer una cuota especial a los titulares de apartamentos comerciales. Señaló que de no ratificarse el contrato, Crown Castle debía remover el equipo instalado en la azotea. Entendió la agencia que como el contrato en cues-tión le otorgaba a Crown Castle el uso exclusivo e ilimitado de la azotea, ello significó la alteración del uso y destino de un elemento común. Por lo tanto, se requería el consenti-miento unánime del Consejo de Titulares. Por ende, con-cluyó que se violaron los Artículos 2 y 11 de la Ley de Pro-piedad Horizontal vigente en aquel entonces, Ley Núm. 104 de 25 de junio de 1958, según enmendada por la Ley Núm. 157 de 4 de junio de 1976. Por último, impuso hono-rarios de abogado a la parte querellada y apercibió de la imposición de multas administrativas de no cumplirse con lo ordenado.
Crown Castle presentó un recurso de revisión judicial ante el Tribunal de Apelaciones. Alegó que la agencia erró al no declarar prescrita la acción de impugnación y con-cluir que el contrato alteraba el uso y destino de la azotea, aunque ello no se sostenía de la prueba desfilada.
El foro apelativo intermedio confirmó la resolución y or-den del DACo. El Tribunal de Apelaciones concluyó que “[l]a actuación unilateral y ultra vires de la Junta de Directores del Condominio Ponciana es nula en derecho al no contar con el consentimiento unánime de los titulares por lo cual no se activa ningún término prescriptivo para recla-mar su corrección”. Apéndice, pág. 133. En esencia, el foro apelativo intermedio consideró que el arrendamiento de un elemento común de un condominio residencial para propó-sitos comerciales constituye un acto que altera su uso y destino. Por ello, fundamentándose en Rivera Rodríguez v. Junta Dir. I y II, 173 D.P.R. 475 (2008), y en el Reglamento *495del Condominio Ponciana, el Tribunal de Apelaciones con-cluyó que aunque la Junta de Directores tenía la facultad para colocar un equipo como el instalado en áreas comunes del condominio con el consentimiento unánime del Consejo de Titulares, eso no significaba que se podía ceder ese de-recho a personas ajenas al condominio. Por consiguiente, como era necesaria la anuencia de todos los titulares para llevar a cabo el arrendamiento, el contrato en cuestión es nulo, es decir, nunca nació a la vida jurídica.
Inconforme nuevamente, Crown Castle presentó un re-curso de certiorari ante este Tribunal. Alegó que el foro apelativo intermedio erró al no considerar los argumentos de prescripción de la acción de impugnación y al confirmar que el contrato de arrendamiento alteró el uso y destino de la azotea. Por último, añadió que el Tribunal de Apelacio-nes erró al aplicar la norma de Rivera Rodríguez v. Junta Din I y II, supra.
El 1 de mayo de 2009 expedimos el auto. Con el benefi-cio de los alegatos de ambas partes procedemos a resolver.
II
A. Para atacar de frente las situaciones indeseables que surgían a base de la legislación anterior, el legislador dispuso en el Art. 44 de la Ley Núm. 103-2003 (31 L.P.R.A. see. 1291 n.) que “ ‘[e]sta Ley ... entrará en vigor noventa (90) días después de su aprobación ... y sus disposiciones regirán a todo inmueble sometido al régimen de Propiedad Horizontal, cualquiera que sea el momento en que fuera sometido a dicho régimen’ ”. (Enfasis suplido.) Precisa-mente por la necesidad de “alcanzar la transformación de situaciones jurídicas indeseables”, se dispuso para el al-cance retroactivo de esta ley. Consejo Titulares v. Williams Hospitality, 168 D.P.R. 101, 107 (2006). “De otra forma la sociedad estaría atada a perpetuidad a normas que impi-den su desarrollo.” Id., págs. 107-108. Por ello, como seña-*496lamos en Consejo Titulares v. Williams Hospitality, supra, pág. 110, y reafirmamos recientemente en S.L.G. Vázquez-Ibáñez v. De Jesús, Vélez, 180 D.P.R. 387, 399 (2010), “[n]o aplicar la Ley Núm. 103, supra, a controversias como la de autos equivaldría a laurear actuaciones que el estado de derecho vigente conjura; estaríamos incumpliendo, enton-ces, con la intención legislativa. Por lo tanto, resolvemos que, en virtud de su tenor más razonable y de las poderosas razones de orden público que movieron al legislador a ma-terializarla, la Ley Núm. 103, supra, aplicará retroactiva-mente”. (Enfasis en el original.)
Cónsono con lo anterior, a pesar de que la actual contro-versia surgió mientras aún se encontraba vigente la anterior Ley de Propiedad Horizontal, la letra del Art. 44 de la Ley Núm. 103-2003, supra, así como la interpretación que hemos hecho de la retroactividad de esta ley, nos obliga a analizar este caso según la Ley de Condominios vigente. Aclarado esto, procede evaluar las disposiciones de la Ley de Condominios de 2003 que regulan la impugnación sobre violaciones a la escritura matriz, al reglamento y a los cambios o actos que requieran unanimidad.
B. El Art. 34 de la Ley de Condominios, supra, gobierna la impugnación de los acuerdos y las determinaciones del Consejo de Titulares. Asimismo, establece el término que tiene el titular afectado para llevar a cabo dicha impugnación. El inciso (a) procura
... reducir el número de querellas ante el foro administrativo, al requerir del querellante que ventile primero ante los orga-nismos internos del condominio, bien ante la propia Junta o ante un Comité de Conciliación, cualquier querella en la que se cuestione una acción u omisión del Administrador o de la propia Junta. M.J. Godreau, La Nueva Ley de Condominios, 2da ed., San Juan, Ed. Dictum, 2003, pág. 39.
Con este procedimiento se persigue “acreditar ante la agencia que se le hizo el planteamiento ante el organismo interno y que éste, o no lo atendió oportunamente, o si lo *497atendió se ratificó en la acción o en la omisión que el titular entiende le es gravemente perjudicial”. Godreau, op. cit.
La presentación de la reclamación internamente tendrá que hacerse dentro del término de treinta (30) días de conocida la acción u omisión que se impugna. La Junta o el Comité de Conciliación en su caso tendrán treinta (30) días para resolver el asunto. Si el titular considera adversa la decisión de la Junta o del Comité, podrá entonces recurrir al DACO. De igual forma, si la Junta o el Comité no toman acción dentro de los sesenta (60) días desde que el titular sometió su queja, puede éste recurrir a la agencia con su querella. El DACO se reserva la facultad de eximir al titular de agotar este procedi-miento, si así lo ameritase la naturaleza del caso. Id., pág. 40.
En cuanto al término de prescripción para ejercer la acción, el inciso (c) del Art. 34 señala:
(c) La acción de impugnación de acuerdos, acciones u omi-siones de la Junta de Directores, del Consejo de Titulares, con excepción de los realizados por el titular que somete el inmue-ble al régimen, que violen las disposiciones de esta Ley, de la escritura matriz o del Reglamento del condominio, prescribirá a los dos (2) años de haberse notificado el acuerdo, tomado la acción o de conocerse la omisión. Para los titulares que impug-nen este tipo de acuerdo del Consejo de Titulares, el término se computará a partir de la notificación del mismo, siempre y cuando cumplan con los requisitos establecidos en el párrafo siguiente.
Al ejercitar la acción de impugnación de acuerdos del Con-sejo de Titulares, el titular deberá acreditar que estuvo pre-sente o representado en la reunión en que se tomó el acuerdo que impugna y que no votó a favor del mismo. Si estuvo au-sente a pesar de que fue debidamente notificado deberá probar que su ausencia estuvo justificada. (Énfasis suplido.) 2003 Le-yes de Puerto Rico 355, 403.
Por último, el inciso (e) del Art. 34 indica:
(e) El foro de instancia en el que se diluciden las querellas o acciones presentadas por los titulares o por el Consejo de Ti-tulares le impondrá a la parte que hubiese procedido con te-meridad el pago de los gastos del pleito o de la querella, así como el pago de una suma razonable por los honorarios de abogad[o] en que realmente hubiese incurrido la parte que *498obtuvo el remedio solicitado. Sólo mediante la renuncia ex-presa de la parte vencedora podrá dispensarse a la otra parte del pago de honorarios.
El titular que prevalezca en cualquier reclamación de su querella no tendrá que contribuir a los honorarios o gastos legales en que incurra la Junta o el Consejo de Titulares, ni a la multa que, en su caso, pudiera imponérsele a la parte querellada. Leyes de Puerto Rico, supra, págs. 403-404.
Las leyes antecesoras a nuestra actual Ley de Condomi-nios no establecían un término de prescripción para im-pugnar las acciones que tomaba la Junta de Directores del Condominio Ponciana o el Consejo de Titulares. Así, por ejemplo, la Ley Núm. 104, supra, facultaba para la impug-nación “ ‘cuando no se re [unía] el quorum necesario para tomar acuerdos’. El mismo artículo facultaba también la impugnación de las acciones de la Junta de Administración si éstas no cumplían ‘con las reglas acordadas para la buena administración’ ”. M.J. Godreau, El condominio: el régimen de propiedad horizontal en Puerto Rico, San Juan, Ed. Dictum, 1992, pág. 129.
La reforma de 1976 al régimen de propiedad horizontal amplió el “artículo 42 para especificar ciertos términos y para distinguir entre condominios dedicados a comercios o establecimientos no residenciales y aquellos en que por lo menos hubiera un apartamiento dedicado a vivienda”. Go-dreau, El condominio: el régimen de propiedad horizontal en Puerto Rico, op. cit., pág. 129. A esos efectos, la ley im-puso un término de treinta días para “la impugnación de acuerdos y determinaciones, que el titular estimase grave-mente perjudiciales para él o para la comunidad de titula-res ...”. Id., pág. 202. Véase Ley Núm. 157, supra.(1) Ahora *499bien, dicho término se limitaba únicamente a acciones que fueran gravemente perjudiciales para el que las impug-naba o para la comunidad de titulares. Ello fue razón para que el legislador entendiera necesario modificar este artí-culo en el 2003.
C. Las enmiendas introducidas al régimen de propie-dad horizontal en el 2003 respondieron, en esencia, a la necesidad de realizar “ajustes para dotarlo de mayor efica-cia en la consecución de sus metas originales, a saber hacer viable el derecho a la propiedad individual sobre un apar-tamiento dentro de un edificio o estructura arquitectónica, a fin de aprovechar al máximo el escaso terreno con que contamos”. Exposición de Motivos de la Ley Núm. 103-2003, supra, págs. 355-356. Cimentándose en las caracte-rísticas principales que gobiernan el régimen de propiedad horizontal, “particularmente la reiteración de que el apar-tamiento es el centro del régimen, la exigencia de la buena fe, así como la prohibición de actuar caprichosamente en el ejercicio de los derechos dominicales”, el legislador, entre otras cosas, fijó un término prescriptivo de dos años para presentar las impugnaciones de acciones u omisiones por violaciones a la Ley o al Reglamento. íd., págs. 356-357. Ello tuvo el fin de armonizar las distintas disposiciones de la ley con los principios que se pretenden salvaguardar en el Art. 1-Ade la Ley Núm. 103-2003, supra, 31 L.P.R.A. see. 1291 n.:(2) la buena fe, la prohibición de ir en contra de los actos propios y la prohibición del abuso del derecho.
*500Como explica el profesor Michel Godreau en su obra La Nueva Ley de Condominios:
Bajo la Ley de 1976 no había límite de tiempo para cuestionar la validez de este tipo de acto o gasto. Esta falla permitió en varios casos que un titular, que había presenciado y tolerado por años un cambio de fachada o el cambio de destino de de-terminada área en el inmueble, luego presentara querellas contra todos, alterando así la estabilidad del régimen ¿Si por largos años nadie ha tomado acción ante determinado cambio evidente, no es de presumir que todos a la larga han aceptado la alteración? No se trata aquí de convalidar por el transcurso del tiempo actuaciones o acuerdos que la Ley no permite, ni siquiera mediando el consentimiento unánime. Este nuevo término de prescripción para las acciones ... le impone a los titulares la responsabilidad de actuar diligentemente en la de-fensa de su propiedad, porque de lo contrario se interpretará que consintieron al cambio. (Énfasis en el original.) Godreau, La Nueva Ley de Condominios, op. cit., págs. 29 — 30.
En el Informe Conjunto del Proyecto del Senado 1425 de las Comisiones de Vivienda, Banca, Asuntos del Consumi-dor y de lo Jurídico del Senado, de 12 de noviembre de 2002, 4ta Sesión Ordinaria, 14ta Asamblea Legislativa, se explicó que la ausencia de un término en el Art. 34 de la Ley Núm. 103-2003, supra, “se ha prestado a que se hayan admitido querellas luego de haber transcurrido décadas de establecido el cambio o la violación impugnada. Esto no sólo acarrea inestabilidad e inseguridad, sino que puede alterar seriamente el delicado balance de la convivencia”. Las comisiones tomaron en consideración que “[n]i en la *501práctica administrativa del DACo ni en los pronunciamien-tos del Tribunal Supremo se ha reconocido la importancia que merece en el régimen el principio del reclamo diligente de los derechos, encarnado en la figura de la incuria y en las doctrinas del consentimiento tácito y del impedimento de ir en contra de los propios actos”. Id. El establecimiento de un término de dos años viene a reforzar la promulgación para el régimen de los principios generales del derecho enunciados en el Art. 1-A, supra.
En iguales términos se expresó la Comisión de Desarro-llo Urbano y Vivienda de la Cámara de Representantes en su Informe de 3 de marzo de 2003 sobre el R del S. 1425, pág. 4:
La ausencia de un término dentro del cual deban incoarse dichas acciones ha permitido en no pocos casos que un titular por razones ajenas al principio de la sana convivencia o de la defensa bonafide del derecho propietario y que ha presenciado por años un cambio de fachada o el cambio de destino de de-terminada área en el inmueble, de repente y respondiendo, por ejemplo, a una reciente animosidad contra algún titular o contra la Junta de Directores incumbente, invoque viejas vio-laciones a la Ley, a la Escritura Matriz o al reglamento, y presente querellas contra todos, alterando así la estabilidad del régimen. Si los cambios efectuados no constituyeron viola-ciones a normas de derecho imperativo, es decir, si la propia Ley autorizaba que mediante el consentimiento unánime se hu-biesen realizado los cambios que ahora se impugnan, no hay justificación para permitir querellas tardías. Con ello se evita-ría la forma de proceder en el reciente caso de Herbert Brown III v. Cond. Playa Grande, 2001 JTS 83 [Brown III v. J.D. Cond. Playa Grande, 154 D.P.R. 225 (2001) ], en el que se permitió impugnar un cambio de destino de determinada área de un estacionamiento, a pesar de que todos, incluido el que-rellante, habían venido disfrutando de dicho cambio por más de una década. Se evitaría, además, el caso todavía más in-justo de permitirle a los adquirientes recientes que impugnen los cambios que los titulares anteriores habían aceptado táci-tamente por décadas, trastocando así el ambiente de conviven-cia que pueda haber existido en un condominio por largos años. (Enfasis suplido.)
Como podemos observar, las enmiendas introducidas en *502el 2003 al Art. 34, supra, persiguen precisamente frenar el afán obstruccionista de algunos titulares que, por intereses particulares, ponen en juego la estabilidad de toda una comunidad. Como se señala en el Informe de la Comisión de Desarrollo Urbano y Vivienda de la Cámara, se estable-ció un término de prescripción para este tipo de reclama-ciones luego de observar cómo los tribunales estaban ma-nejando los asuntos en los que se impugnaban acuerdos del Consejo de Titulares. Un ejemplo de ello es Brown III v. J.D. Cond. Playa Grande, 154 D.P.R. 225 (2001), en el que declaramos nulo un acuerdo que alteró el uso y destino de las áreas del estacionamiento para visitantes a pesar de que la impugnación se realizó pasados once años de confor-mado el acuerdo. Partiendo de la ley vigente en aquel en-tonces, resolvimos que aunque estaba permitido el cambio de elementos comunes generales a elementos comunes li-mitados, se requería el acuerdo unánime de todos los titulares. Id., pág. 237. Por ello, como la resolución se aprobó únicamente por una mayoría, sin importar los años que hubiesen pasado, el acuerdo era nulo. La imposición de un término de prescripción en la Ley de Condominios de 2003 finalizaría con situaciones como esas.
Por otra parte, adviértase que con la imposición de ese término de prescripción no se cierra la puerta a la posibilidad de instar acciones de impugnación. Por el contrario, siempre y cuando éstas se presenten dentro del término de dos años que dispone el Art. 42(c), supra, no habrá impedimento para la reclamación. Sin embargo, la situación es distinta cuando se trata de actos que estén tajantemente prohibidos por la ley. En esas instancias estamos ante una actuación nula, no meramente anulable, y por eso no hay término prescriptivo para incoar la acción. Es decir, “el cambio de destino de determinada área en un condominio, como sería destinar como área de uso general para los residentes el área originalmente designada como estacionamiento de visitantes, no es un cambio ilegal, pues la Ley *503lo permite, si media el consentimiento unánime ...”. In-forme Conjunto al Senado sobre el P. del S. 1425 de 12 de noviembre de 2002, supra, pág. 33. Empero, “la destinación a un particular de un elemento común necesario, por ejem-plo, no puede realizarse ni siquiera con el consentimiento unánime expreso, porque atenta contra el régimen mismo. Para la impugnación de este tipo de violación a una norma de derecho imperativo (jus cogens) no hay término de caducidad”. Id.
En España, la Ley de Propiedad Horizontal dispone de un término de caducidad para las acciones de impugnación de la Junta de Propietarios. Así, en el Art. 18 de la Ley de Propiedad Horizontal española se dispone que
[e]l plazo para impugnar acuerdos caduca (se termina) a los tres meses de adoptarse el acuerdo por la Junta de Propietarios [,] salvo si se trata de actos contrarios a la Ley o a los estatutos (si los hay)[,] pues entonces el plazo es de un año (desde que se adoptó el acuerdo). J.Ma Zaforteza Socías, La nueva propiedad horizontal, Barcelona, Ed. J.M. Bosch, 2002, pág. 112.
Sobre este artículo, los tratadistas comentan que
[t]ras la reforma de 1999 se da una nueva redacción al antiguo artículo 16 LPH, cuyo contenido se recoge, ahora, entre los actuales artículos 17 y 18 LPH. De la lectura de estos artícu-los, y sobre todo del 18 LPH, ya no cabe duda alguna de que los acuerdos contrarios a la LPH son meramente anulables, impugnables. D. Morales Martínez, Propiedad horizontal. ¿ nulidad o anulabilidad de los acuerdos contrarios a la LPH o los estatutos?, 81 Rev. Crít. Der. Inmob. 2081, 2086 (2005).
Por consiguiente, según la Ley de Propiedad Horizontal española, todos los acuerdos comunitarios que la ley per-mite impugnar son meramente anulables y no nulos. “[L]a nulidad radical sólo operará, como dice la STS de 23 de julio de 2004, respecto de aquellos acuerdos que ‘violan dis-posiciones legales imperativas o prohibitivas que no ten-gan establecido un efecto distinto en caso de contraven-ción, y también si resultan contrarias a la moral, al orden *504público o impliquen fraude de ley*.” Morales Martínez, supra, pág. 2086.(3) Esta línea de interpretación
... está orientada a sostener un criterio flexible interpretativo, que alcanza pleno sentido y amparo interpretativo correcto en la procura de una convivencia normal y pacífica, tratándose de evitar y menos fomentar las frecuentes guerras de comunida-des con la alteración inevitable de la convivencia que ha de estar presidida por la idea de justicia y la atención a las nece-sidades efectivas de la comunidad, debiendo predominar sobre empeños y caprichos personales o actuaciones egoístas y abu-sivas por falta de justificación racional, conforme a una ade-cuada aplicación sociológica ... o teniendo en cuenta la doc-trina de los actos de anulación .... Sentencia de 23 de julio de 2004, núm. 859/2004.
Como podemos observar, la Ley de Propiedad Horizontal española persigue el mismo objetivo que la nuestra: lo-grar la estabilidad y la convivencia cordial y pacífica entre los titulares. Asimismo, establece la distinción para las ac-ciones de impugnación. Aquellos actos que sean contrarios a la ley son nulos y se podrán cuestionar en cualquier momento. Por el contrario, las impugnaciones de las accio-nes o los acuerdos que la ley faculta que los titulares rea-licen, se tendrán que disputar dentro del término ordenado.
Por otra parte, en la Ley de Propiedad Horizontal espa-ñola se califica el término para la impugnación como de caducidad, a diferencia de nuestra ley, que lo denominó de prescripción. Esa distinción fue producto del proceso de en-miendas que sufrió la Ley Núm. 157, supra. Original-mente, el legislador puertorriqueño dispuso que el término para la impugnación fuera de caducidad. P. del S. 1425 de 11 de abril de 2002, 3ra Sesión Ordinaria, 14ta Asamblea Legislativa, pág. 48.(4) Sin embargo, luego de adoptar las *505recomendaciones de la Asociación de Apoyo a Condominios y del DACo se abandonó el término de caducidad y se le-gisló uno de prescripción. Id. Esto constituye una gran diferencia.
"Los términos de caducidad y de prescripción tienen la misma finalidad y efecto: impedir que permanezcan indefinidamente inciertos los derechos y dar firmeza a las relaciones jurídicas.” Muñoz v. Ten General, 167 D.P.R. 297, 302 (2006). Ahora bien, existe una crucial diferencia entre ambos. “[L]a prescripción, a diferencia de la caducidad, admite su interrupción o suspensión.” íd. Por consiguiente, “un término prescriptivo, en la medida en que se interrumpa oportunamente, puede ser indefinido, ya que su interrupción puede ocurrir en un número ilimitado de ocasiones”. íd. Por el contrario, “un término de caducidad no puede ser interrumpido o suspendido, por lo que éste siempre extingue el derecho a la causa de acción con el mero transcurso del tiempo”. íd.
Como es sabido, “[njuestro ordenamiento jurídico permite que el término prescriptivo de las acciones quede interrumpido por una de tres (3) ocurrencias: el ejercicio de la acción ante los tribunales, la reclamacin extrajudicial del acreedor, y por cualquier acto de reconocimiento de la deuda por el deudor”. De León v. Caparra Center, 147 D.P.R. 797, 803 (1999). Véase, además, Art. 1873 del Código Civil, 31 L.P.R.A. sec. 5303.
“Consistentemente, hemos reiterado que nuestro ordenamiento jurídico no exige forma específica para interrumpir la prescripción” mediante reclamación extrajudicial. De León v. Caparra Center, supra, pág. 804. *506Sin embargo, hemos señalado ciertos requisitos que debe cumplir una reclamación extrajudicial para que opere una interrupción de la prescripción. Primero, la reclamación debe ser oportuna, lo cual requiere que se realice antes de la consumación del plazo. En segundo lugar, la reclama-ción la debe hacer el titular del derecho o acción cuya pres-cripción se quiere interrumpir. Tercero, se requiere idonei-dad del medio utilizado para realizar la reclamación. Por último, debe existir identidad entre el derecho reclamado y aquel afectado por la prescripción. Id., pág. 805. “En defi-nitiva, la reclamación extrajudicial puede plasmarse a tra-vés de distintos actos, pero todos ellos han de cumplir con los requisitos genéricos de oportunidad, identidad, legiti-mación e idoneidad antes reseñados.” Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560, 568 (1995).
En cuanto a la prescripción extrajudicial, Albaladejo nos comenta que “con tal que sea ... realmente reclamación ... y no un mero recordatorio, puede revestir innumerables formas y consistir en cualquier tipo de comunicación, es-crito, etc., o, en la gestión que sea, con tal de que se haga patente la petición del derecho”. M. Albaladejo García, De-recho Civil, 17ma ed., Madrid, Edisofer S.L., 2006, T. I, pág. 905. Es decir, debe ser una “petición que muestre in-equívocamente el sujeto pasivo la decisión de obtener el pago”. Id., esc. 66. Al citar jurisprudencia española, este autor señala que la norma de la reclamación extrajudicial
... se refiere a casos como presentación de la factura corres-pondiente (sentencia de 23 noviembre 1917), carta pidiendo el abono de los daños sufridos (sentencia de 11 febrero 1966 y 6 diciembre 1968), escrito recabando del representante legal del deudor (RENFE) la indemnización procedente (sentencia de 30 diciembre 1967), telegrama dirigido por el acreedor al deu-dor (sentencia de 11 febrero 1977), reclamación por carta (sen-tencia 21 noviembre 1997), reclamación administrativa al Ayuntamiento responsable de los daños que se pide se resar-zan (sentencia de 14 julio 1998), etc. Albaladejo, op. cit., pág. 905.
*507En iguales términos se expresa Diez-Picazo:
El Código no requiere ninguna forma especial para que se en-tienda realizada la reclamación extrajudicial. No exige que conste en documento fehaciente aun cuando ello pueda resul-tar aconsejable. Reiteradamente se han tomado en considera-ción la correspondencia epistolar, la consignación de una queja en los libros de reclamaciones y los telegramas y cualquier otro medio de comunicación. No existe inconveniente tampoco en que la reclamación pueda ser puramente verbal.... Lógica-mente habrá de ser objeto de prueba a quien pretenda que la reclamación se ha realizado y resulte favorecido por ella. L. Diez-Picazo, La prescripción extintiva en el Código Civil y en la jurisprudencia del Tribunal Supremo, 2da ed., España, Ed. Thomson Civitas, 2007, pág. 185.
Esa misma postura adoptamos en Galib Frangie v. El Vocero de P.R., supra, pág. 568, al disponer que “[e]n cuanto a la reclamación extrajudicial, no hay relación limitativa hecha por la ley sobre qué actos son los que se incluyen en esta causa interruptiva, y admite como tales todos aquéllos en que la voluntad del acreedor quede patente. En cuanto a la forma de la reclamación, la ley no exige ninguna forma especial”. Véase, además, Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992).
III
Según surge del expediente, no fue hasta pasados seis años de la instalación del equipo en la azotea del edificio, que el recurrido se querelló ante el DACo. Aunque de la resolución de esa agencia se desprende que se celebraron varias asambleas de titulares en las que se discutieron los pormenores del contrato en cuestión, lo cierto es que en el expediente no hay copia de ninguna de las actas que se redactaron luego de acaecidas las supuestas reuniones, ni mucho menos cartas del recurrido o de algún otro titular en las que manifestaran su preocupación con la instalación del equipo en la azotea. Según la resolución del DACo, an*508tes del 24 de abril de 2001 no constaba en el libro de actas del condominio que se hubiera celebrado alguna reunión.
Tanto el recurrido como el Tribunal de Apelaciones ra-zonaron que como el contrato en cuestión alteraba el uso y destino de un elemento común general, el consentimiento de todos los titulares era necesario. Por consiguiente, con-cluyeron que como no se obtuvo la aprobación unánime que exige la ley, el contrato es nulo y contra él no opera la prescripción del Art. 42(c) de la Ley Núm. 103-2003, supra. No tienen razón.
El legislador fue enfático cuando aclaró que siempre que el acuerdo esté permitido por la ley, se podrá cuestionar en el plazo establecido en el citado Art. 42(c). Estamos ante una acción anulable, no nula de por sí como serían los casos en los que la Junta de Directores o el Consejo de Titulares realizan un acto que veda la ley.
Ahora bien, el titular que desee impugnar un acuerdo deberá ser diligente en procurar su derecho. Tendrá la obli-gación de ejercerlo o reclamarlo dentro del término de dos años que dispone el Art. 42(c), cuando se trate de acuerdos que permita la ley. Para ello es irrelevante si se requiere unanimidad o no. Sin embargo, cuando se trate de cuestio-nar acuerdos o acciones que la ley prohíbe totalmente no habrá obstáculos prescriptivos para ejercer la impugna-ción, independientemente del favor de los titulares.
En la situación particular que nos ocupa, estamos ante un acuerdo que la ley permite realizar, aunque con el con-sentimiento unánime de todos los titulares. Por ello, al acuerdo en cuestión le aplica el término de prescripción de dos años que dispone el Art. 42(c) de la Ley de Condomi-nios, supra.
Aunque reconocemos que las acciones de impugnación de acuerdos, acciones u omisiones de la Junta de Directores o del Consejo de Titulares admiten interrupción, igual que cualquier otro término prescriptivo, lo cierto es que en el expediente no hay evidencia que nos *509permita concluir que el recurrido Pereira Sánchez inte-rrumpió el término. Estamos de acuerdo con lo expresado en la opinión disidente de la Jueza Asociada Señora Fiol Matta, en cuanto a que el término prescriptivo de dos años dispuesto en el Art. 42(c) de la Ley Núm. 103-2003, supra, se cuenta a partir de la fecha de su vigencia, es decir, a partir del 4 de julio de 2003. Ello es así porque, evidente-mente, no podemos aplicarle a un acto que ocurrió con an-terioridad a la vigencia de una ley un término que dispuso una ley posterior al evento, con el efecto de privar a una persona de una causa de acción antes de que pueda ejercerla. Véase Alicea v. Córdova, 117 D.P.R. 676, 696 (1986). La retroactividad de la ley de 2003 significa que sus disposiciones, como el término prescriptivo del Art. 42(c), supra, aplican a los actos y acuerdos tomados antes de la vigencia de la ley en los inmuebles sometidos al régimen de propiedad horizontal. No significa que el nuevo término de prescripción del Art. 42(c) comience a contar desde antes de la vigencia de la ley, pues hasta ese momento no se podía ejercer la acción.
Ahora bien, diferimos de la conclusión a la que llega la opinión disidente en cuanto a que el plazo de dos años que tenía el señor Pereira Suárez para impugnar el contrato ante el DACo, contándolo a partir de la fecha de vigencia de la Ley Núm. 103-2003, supra, quedó interrumpido por la querella que alegadamente se presentó en enero de 2003 y se reanudó en noviembre de 2004 cuando el DACo denegó la moción de reconsideración.
La opinión disidente fundamenta su teoría a base de una alegada querella de la cual no hay constancia en el expediente de este caso. Cabe recordar que es principio rector que meras alegaciones y teorías, como tampoco argumentos forenses, constituyen prueba. Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655, 671 (1999); Pueblo v. Amparo, 146 D.P.R. 467, 478 esc. 1 (1998); Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994); Ramos, *510Escobales v. García, González, 134 D.P.R. 969 (1993); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993). “Hemos sostenido que la obligación de presentar evidencia recae principalmente sobre la parte que sostiene la afirma-tiva en la cuestión en controversia. Meras alegaciones o teo-rías no constituyen prueba.” (Enfasis suplido y escolio omitido.) Reece Corp. v. Ariela, Inc., 122 D.P.R. 270, 286 (1988), citando a Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981). Véanse, también: Regla 110(b) de Evidencia de 2009 (32 L.P.R.A. Ap. VI) y Regla 10(B) de Evidencia de 1979 (32 L.P.R.A. Ap. IV) (“La obligación de presentar evidencia primeramente recae so-bre la parte que sostiene la afirmativa en la cuestión en controversia”). “[Qjuien sólo niega la existencia de algo no debe sufrir la carga de presentar evidencia; considérese el caso de quien niega la existencia de centauros, sirenas y cosas similares.” E.L. Chiesa, Tratado de derecho probatorio: Reglas de Evidencia de Puerto Rico y federales, EE.UU., Pubs. J.T.S., 2005, T. II, Sec. 14.8(B), pág. 1110. No vemos razón para que el mismo principio no aplique en un procedimiento administrativo. Véase, por ejemplo, See. 556(d), Administrative Procedure Act (A.P.A.), 5 U.S.C.A. sec. 556(d).
Es propio concluir que existe la obligación de presentar toda la evidencia pertinente ante la agencia. De soslayarse la pre-sentación de cuestiones y de evidencia pertinente disponible a la parte puede significar la renuncia a su presentación. Es un principio básico en este campo con mucha solera que toda la evidencia pertinente disponible tiene que ser presentada pri-meramente ante la agencia. Cualquier cuestión que no haya sido traída ante la consideración de la agencia no podrá ser objeto de revisión por el tribunal. La revisión de la actuación administrativa se contrae tanto al récord como a las cuestio-nes que se le plantearon al organismo. Permea este precepto las doctrinas de la jurisdicción primaria y del agotamiento de los remedios. Se le ha negado a la agencia la oportunidad de enfrentarse a esa cuestión, y de corregir cualquier apreciación de la prueba. El resultado neto de la actuación judicial, que considera evidencia nunca antes presentada ante el orga-*511nismo administrativo, es la usurpación de la función adjudica-tiva de la agencia en primera instancia. (Escolios omitidos.) D. Fernández Quiñones, Derecho administrativo y Ley de Proce-dimiento Administrativo Uniforme, 2da ed., Colombia, Forum, 2001, Sec. 4.2, pág. 160.
En conclusión, ante la ausencia de prueba de su existen-cia, no podemos atribuirle peso a una supuesta querella cuyo alcance desconocemos y de la cual el señor Pereira Suárez no incluyó copia en el expediente de este caso. Re-cordemos que Crown Castle adujo en su alegato ante este Tribunal que desconocía de la querella, pues nunca se hizo alusión a ella durante todo el procedimiento administra-tivo y judicial ni forma parte del expediente del caso. Ante esta alegación, lo menos que debió hacer el señor Pereira Suárez, como querellante en el DACo, era presentar prueba de que ese hecho ocurrió. Ni siquiera le pidió al DACo que tomara conocimiento de la alegada querella anterior.
No lo hizo por una sola razón: El recurrido Pereira Suá-rez nunca alegó que hubiera interrumpido el término pres-criptivo del Art. 42(c), supra. Su defensa se basó exclusiva-mente en que el acto impugnado era nulo y, por lo tanto, no le aplica el plazo de prescripción del citado Art. 42(c).
Es norma reiterada “que los dictámenes de los organismos administrativos merecen la mayor deferencia judicial”. Calderón Otero v. C.F.S.E., 181 D.P.R. 386, 395 (2011). Véanse, además: Asoc. Fcias. v. Caribe Specialty et al. II, 179 D.P.R. 923 (2010); Otero v. Toyota, 163 D.P.R. 716 (2005). Esto es así, pues “son ellas las que cuentan con el conocimiento experto y con la experiencia especializada de los asuntos que les son encomendados”. Otero v. Toyota, id., pág. 727. Véanse, además: Rebollo v. Yiyi Motors, 161 D.P.R. 69, 78 (2004); Pacheco v. Estancias, 160 D.P.R. 409, 431 (2003). Por ello, “[l]os tribunales no deben intervenir con las determinaciones de hecho de un organismo administrativo si las mismas están sostenidas *512por evidencia sustancial que surja del expediente adminis-trativo considerado en su totalidad”. (Enfasis suplido.) Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387, 397 (1999). Véanse, además: Calderón Otero v. C.F.S.E., supra; Borschow Hosp. v. Jta. de Planificación, 177 D.P.R. 545 (2009); JP, Plaza Santa Isabel v. Cordero Badillo, 177 D.P.R. 177 (2009); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995). Véase, también, Sec. 4.5 de la Ley de Procedimiento Administrativo Uniforme (L.P.A.U.), 3 L.P.R.A. see. 2175.(5) La evidencia sustancial es “ ‘aquella evidencia relevante que una mente razonable podría acep-tar como adecuada para sostener una conclusión’ ”. Otero v. Toyota, supra, pág. 728, citando a. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 131 (1998). Véase, además, Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 687 (1953).
Ahora bien, la deferencia a las agencias administrativas en sus determinaciones de hecho no es absoluta. Por consiguiente, “ [e] 1 tribunal podrá sustituir el criterio de la agencia por el propio sólo cuando no pueda hallar una base racional para explicar la decisión administrativa”. Misión Ind. P.R. v. J.P., supra, págs. 134-135.
No obstante lo anterior, hemos dicho que quien quiera probar que las determinaciones de hecho de una agencia no se sostienen en el expediente debe demostrar que “ ‘existe otra prueba en el récord que razonablemente reduzca o menoscabe el peso de tal evidencia, hasta el punto de que un tribunal no pueda, concienzudamente, *513concluir que la evidencia sea sustancial, en vista de la prueba presentada y hasta el punto que se demuestre cla-ramente que la decisión [del organismo administrativo] no está justificada por una evaluación justa del peso de la prueba que tuvo ante su consideración’ Domínguez v. Caguas Expressway Motors, supra, pág. 398, citando a Hilton Hotels v. Junta Salario Mínimo, supra, págs. 686. “Si en la solicitud de revisión la parte afectada no demuestra la existencia de esa otra prueba, las determinaciones de he-cho de la agencia deben ser sostenidas por el tribunal revisor.” Domínguez v. Caguas Expressway Motors, supra, pág. 398. Véase, además, Ramírez v. Depto. de Salud, 147 D.P.R. 901 (1999). Por último, cabe señalar que en cuanto a las “conclusiones de derecho de la agencia, distinto de las determinaciones de hecho, el tribunal las puede revisar en todos sus aspectos, sin sujeción a norma o criterio alguno”. Rebollo v. Yiyi Motors, supra, pág. 77. Véase, además, la See. 4.5 de la L.P.A.U., supra.
El expediente ante nuestra consideración se encuentra huérfano de prueba que sostenga que el señor Pereira Suá-rez manifestó, formal o informalmente, su malestar con el equipo tan pronto se enteró de su instalación en la azotea. La supuesta manifestación de inconformidad con el equipo no se sostiene con cartas, ni mucho menos con algún testi-monio de los que asistieron a la vista administrativa.
Como expresáramos, los tribunales tenemos la potestad de intervenir con las decisiones de las agencias adminis-trativas cuando sus conclusiones de hecho no se sustentan con la prueba que obra en el expediente. Precisamente eso es lo que pasa aquí. No se pasó prueba de una interrupción del plazo, así que no podemos concluir si las gestiones que realizó el señor Pereira Suárez, en efecto, interrumpieron la prescripción. Correspondía a este último probar la inte-rrupción, pero no lo hizo. Ni siquiera la alegó como de-fensa, pues su teoría siempre fue que no había término que *514aplicara a la situación acaecida porque se trataba de un acto nulo.
Asimismo, a pesar de que la doctrina exige que la parte afectada demuestre que existe otra prueba en el expe-diente que razonablemente reduzca o menoscabe el peso de la determinación de hecho que adoptó la agencia, lo cierto es que, en este caso, el expediente carece de prueba docu-mental o testimonial que demuestre que se llevó a cabo la interrupción extrajudicialmente.
La opinión disidente sustenta la interrupción del tér-mino prescriptivo en la alegación desprovista de prueba respecto a la presentación de la querella el 3 de enero de 2003. Esa alegación fue rechazada por la parte peticionaria en su alegato ante este Tribunal y la parte recurrida nunca la invocó como defensa. Solo lo mencionó en su alegato de réplica pero no nos colocó en posición de concluir que, en efecto, esa querella sí se presentó. Por ello, ¿cómo le vamos a exigir a Crown Castle que pruebe que no ocurrió lo que ni siquiera el señor Pereira Suárez aduce? La opinión disi-dente sostiene también que debemos considerar que “los foros inferiores ... no discutieron la prueba sobre la inte-rrupción del plazo porque pensaban que no había tal plazo”. Opinión disidente, pág. 531. Sin embargo, omite que desde que Crown Castle intervino en este pleito adujo siempre la defensa de prescripción. Por ello, el señor Pe-reirá Suárez tuvo la oportunidad de alegar, aunque fuera en la alternativa, si según los fundamentos de prescripción que adujo Crown Castle hubo interrupción del término de prescripción. En cambio, prefirió alegar una sola defensa-nulidad-y descartó alegar interrupción del plazo dispuesto en el Art. 42(c) de la Ley Núm. 103-2003, supra. Nuestra función es clara: interpretar la ley. No podemos suplir las defensas que las partes omiten o renuncian(6)
*515Por eso concluimos que no se alegó ni mucho menos se estableció con evidencia sustancial que obre en el expe-diente que el señor Pereira Suárez interrumpiera el término. Los derechos se deben procurar con premura; de lo contrario se pierden. Más aún, al contar el término a partir del 4 de julio de 2003, fecha de vigencia de la Ley Núm. 103-2003, supra, tenemos que concluir forzosamente que el recurrido Pereira Suárez presentó su querella en DACo fuera del término que dispone el Art. 42(c) de la Ley Núm. 103-2003, supra. Esto es así, pues la única querella que tenemos ante nos es de 2 de septiembre de 2005, dos años y casi dos meses después de la vigencia de la ley. Por eso, al esperar más de dos años para acudir al DACo a impugnar la decisión de la Junta de Directores, el recu-rrido perdió su causa de acción.
Según todo lo anterior, concluimos que la acción de im-pugnación que presentó el recurrido estaba prescrita. En vista del resultado al que llegamos, se hace innecesario discutir los demás errores planteados.
IV
Por los fundamentos expuestos, se revoca la sentencia que emitió el Tribunal de Apelaciones. En su lugar, se deja sin efecto la orden del DACo y se ordena el archivo, por prescripción, de la acción de impugnación del acuerdo de la Junta de Directores del Condominio Ponciana.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Fiol Matta emitió una opi-nión concurrente y disidente, a la cual se unieron el Juez Presidente Señor Hernández Denton y la Juez Asociada Señora Rodríguez Rodríguez.
*516— O —

 El foro donde se presentaba la impugnación dependía de la naturaleza del condominio en cuestión, a saber, residencial o comercial. En los condominios no re-sidenciales los acuerdos se tenían que impugnar en el Tribunal Superior. También se requería que el titular que impugnara asistiera a la reunión en la que se tomó la decisión y se opusiera. Si se ausentó debía presentar razones que justificaran su ausencia. En cambio, cuando se trataba de condominios con viviendas, las impugna-*499dones se debían ventilar en DACo y el Tribunal Superior las podía revisar.


 “Propósito
“... ‘Esta Ley ... se aprueba con el propósito de viabilizar la propiedad individual sobre un apartamiento, que forma parte de un edificio o inmueble sometido al régi-men de propiedad horizontal, de acuerdo a los criterios que más adelante se establecen.
“ ‘El titular de un apartamiento sometido al régimen de propiedad horizontal, tiene el derecho al pleno disfrute de su apartamiento y de las áreas comunes, siem-pre que con ello no menoscabe el derecho de los demás titulares al disfrute de sus respectivas propiedades.
*500“ ‘El Consejo de Titulares, la Junta de Directores y el Agente Administrador del condominio, tienen como deber primordial orientar sus acciones salvaguardando el principio de que el propósito del régimen de propiedad horizontal es propiciar el disfrute de la propiedad privada sobre el apartamiento y que la administración de las áreas y haberes comunes del edificio se realiza para lograr el pleno disfrute de este derecho. Correlativamente cada titular reconoce que el ejercicio del dominio en el régimen de propiedad horizontal está limitado por los derechos de los demás condo-minos y que el derecho de propiedad sobre su apartamiento tiene que ejercerse den-tro del marco de la sana convivencia y el respeto al derecho ajeno.
“ ‘En el ejercicio y el reclamo de sus derechos, los titulares actuarán conforme a los principios de la buena fe, de la prohibición de ir en contra de sus propios actos y la del abuso del derecho.’ ” 31 L.P.R.A. see. 1291 n.


 Véanse, a modo de ejemplo: Sentencia de 7 de octubre de 1999; Sentencias de 7 de marzo, 30 de abril, 2 y 5 de mayo, 2 de julio de 2002 y 23 de julio de 2004.


 El texto original del Art. 44(c) propuesto era:
“(c) La acción de impugnación de acuerdos, acciones u omisiones de la Junta de Directores, del Consejo de Titulares, o de cualquier titular, que violen las disposicio-*505nes de esta Ley, de la escritura matriz o del Reglamento del condominio, caducará a los dos (2) años de haberse notificado el acuerdo, tomado la acción o de conocerse la omisión. Para los titulares que impugnen este tipo de acuerdo del Consejo de Titu-lares, el término se computará a partir de la notificación del mismo, siempre y cuando cumplan con los requisitos establecidos en el párrafo siguiente.” (Énfasis suplido.)


 “See. 2175. Revisión-Alcance
“El tribunal podrá conceder el remedio apropiado si determina que el recurrente tiene derecho a un remedio.
“Las determinaciones de hechos de las decisiones de las agencias serán sosteni-das por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo.
“Las conclusiones de derecho serán revisables en todos sus aspectos por el tribunal.” See. 4.5 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. see. 2175.


 Por ello tampoco procede devolver el caso para que el Tribunal de Apelacio-nes evalúe los méritos del caso; ya lo hizo, a diferencia de lo que ocurrió en Crespo Quiñones v. Santiago Velázquez, 176 D.P.R. 408 (2009), que cita la disidencia. Allí el *515Tribunal de Apelaciones se declaró sin jurisdicción y no atendió los méritos del recurso. Por eso lo devolvimos al revocar.